NDFL 2453 (Rev. l f/l&) Judgmcnt in a Criminal Case \

 

 

Shcct 1
UNITED STATES Drsraicr COURT
Northern District of Florida
UNIT_ED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.

BRLAN M_ STADELMAIER Case Nurnber: 3:¥80r73~001/MCR

USM Nuinber; 25952-017

Lauren Cobb (Appointed m AFPD)

 

\_/\_/\¢_/\_/\_/\-/\-./\./\_/

Defendant's Attorney

THE DEFENDANT:
pleaded guilty to count(s) One of the Indictment on August 30, 2018

 

E:| pleaded noio contendere to count(s)

 

which was accepted by the court.

i:i was found guilty on count(s)

 

after a pEca of not guilty

The defendant is adjudicated guiity of these offenses:

Titie & Section Nature of Offense Offcnsc Ended Count
18 U.S.C. §§ 922(g)(1) and Possession of a Firearm and Aznrnnnition by a Convicted May 26, 2018 One
924(;1)(2) Feion

The defendant is sentenced as provided in pages 2 through 7 of this judgmentl 'i`he sentence is imposed pursuant to

the Sentcncing Reform Act of f984.
|:I The defendant has been found not guiEty on count(s)

 

[:| Count(s) i:l is |:_l are dismissed on the motion of the Uni£ed Sfatcs.

 

lt is ordered that the defendant must notify the United States attorney for this district Within 30 days of any change of name,
residencc, or mailing address until all fines, restitution, costs, and speciai assessments imposed by this judgment arc fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of materiai changes in economic circumstancesl

Deceinber 14, 2018

 

Date of Imi)osition of Judgment

 

 

    

l
Signature of J udge

M. Casey Rodgcrs, Uliitcd States District .}udge

 

Name and 'i`itle of indge

January 7 ,2019
Da£c

 

 

NDFL 2458 (Rcv. ll/lé) judgment in aCritninni Casc
Sheet 2 ~ imprisonment

 

Judgment am Page 2 of 7

 

DEFENDANT: BRiAN M. STADELMALER
CASE NUMBER: 3:18cr73-001/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federai Bureau of Prisons to be imprisoned for a total term of:

57 months as to Count One.

The court makes the foilowing recommendations to the Bureau of Prisons:
- The court recommends to the Bureau of Prisons that the defendant be designated to Coleman Low or Medium.

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment programJ both
during incarceration and on reentry through a residential reentry center.

The court recommends the defendant’s piacement into the BOP’s Residential Drug Abuse Program. Additionaily,
while awaiting placement into RDAP, the court orders the defendant to complete Drug Education classes and fuin

participate in the BOP’s nom'esidential drug abuse treatment program

The court recommends that the defendant participate in any and all Cognitive Behavior Therapy programs
available While in the BOP.

}!1 The defendant is remanded to the custody of the United States Marshal.

|:i The defendant shaii surrender to the United States Marshat for this district

i:i at |:i a.m. i::| p.m. on

i:i as notified by the United States Marshal.

 

|:i ’l`he defendant shali surrender for service of sentence at the institution designated by the Bureau of Prisons:
i:i before 2 p.ni. on
|:i as notified by the United States Marshai.

|:i as notified E)y the Probation or Pretrial Services Ofiice.

 

 

 

 

RETURN
I have executed this judgment as fofiows:
Dcf`cndant delivered on to
at -, with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSl'iAL

 

NDFL 2458 (Rev. l ill 6) judgment in a Criminai Casc
. Sheet 3 _ Supervised Release

 

Judgmcnt#Page 3 of __ 7

DEFENDANT: BRIAN M. STADELMAIER
CASE NUMBER: 3:18cr73-00l/MCR

SUPERVISED RELEASE

Upon release i_i'om imprisonment, you will be on supervised release for a term of:

3 years as to each of Count One.

MANDAT()RY CONDITIONS

,_.

You must not commit another federal, state or iocai crime.
You must not unlawfu!iy possess a controlled substancel
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:| The above drug testing condition is suspended, based on the court's determination that you

pose a tow risk of future substance abuse. (check z‘fapplr'cable)

.N

4. You must cooperate in the coiiection of DNA as directed by the probation officer. (check Fapplicabte)

5. |:i You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, el seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check pra;yvlimb!e)

6, [:| You must participate in an approved program for domestic vioience. (check if¢q)pncab!e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

NDFL 245B (Rev. i 1116) iudgtuent in a Criminal Case

Shecf 3A _ Supcrvised Relcasc

 

DEFENDANT: BRIAN l\/f. STADELMAIER

.lrrdgriicnt-Page 4 of 7

CASE NUMBER: 3: l 8cr73-()0i/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must compiy with the foilowing standard conditions of supervision 'l`hese conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

li.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within ’72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame `

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfuliy the questions asked by your probation officer.

You must live at a place approved by the probation oft`rcer. lf you plan to change where you live or anything about your living
arrangements (such as the people you five with), you must notify the probation officer at Eeast 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware cfa change or expected change

You must allow the probation officer to visit you at any time at your home or eisewhere, and you must permit the probation officer to
take any items prohibited by the conditions cf your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have foil-time employment you must try to find full-time cmpioynrent, unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possibie due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
probation officcr.

lf you arc arrested or questioned by a iaw enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearrn, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidentiai human source or informant without
first getting the permission of the cour't.

if the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must compiy with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must foliow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ovewr'er-v ofProbation and Snpervised
Release Corrd."n'ons, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

 

NDFL 2453 (Rev. l l/16} Judgment iu a Criminaf Case
Sheet 3D -- Superviscd Release

 

\

DEFENDANT: BRIAN M. STADELMA}ER
CASE NUMBER: 3 : l 8cr73-()() l/MCR

iudgmcntil”age 5 of y

SPECIAL CONDI'I`IONS OF SUPERVISION

l. Ffhe defendant shall be evaluated for substance abuse and referred to treatment as
determined necessary through an evaluation process Treatment is not limited to, but
may include participation in a Cognitive Behavior Therapy program. The defendant may
be tested for the presence of illegal controlled substances or alcohol at any time during
the term of supervision

`2. The defendant shall submit his person, property, house, and vehicle to a search
conducted by a United States probation officer. Failure to submit to a search may be
grounds for revocation of supervised release The defendant shall vvarn any other
occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion

' exists that the defendant has vioiated a condition of his supervision and that the areas to
be Searched contain evidence of this violation Any search must be conducted at a
reasonable time and in a reasonable manner.

 

NDFL 2458 (Rev. l 1/16) Judgment in a Criminai Case
Shect 5 _Criminai Monetary i’enalties

7 Judgment jPage 6_ of h 7
DEFENDANT: f BRIAN M. STADELMAlER
CASE NUMBER: 32 l 361‘?3-001/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

- Assessment .IVTA Assessment*" Fine Restitution
TOTALS $ 100.00 $ 0 - none $ 0 - waived $ 0 - none
f:] The determination of restitution is deferred until . An Amenn'ed Judgment in a Crimr'na[ Case (AO 245C) wili be entered

after such determination
i:| The defendant must make restitution (incl_uding community restitution) to the fo]iowing payees in the amount listed below.
lf the defendant makes a partiai payment, each payee shaii receive an approximately proportioned payment, uniess specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitutiou Ordercd Priority or Percentage
TOTALS $ $

I:i Restitution amount ordered pursuant to plea agreement $

|:‘ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penaities for delinquency and default, pursuant to 18 U.S.C. § 36i2(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
f:| the interest requirement is waived for the [:\ fine [:l restitution

E:i the interest requirement for the i:l fine f::[ restitution is modified as foliows'.

* Justice for Victims of Tr'afficking Act of 2015, Pub. L. No. i 14-22.
** F indings f`or the total amount of losses are required under Chapters 109A, ii(), liOA, and ii3A of Title 18 for offenses committed on or
after September l3, i994, but before Apri123, l996.

NDFL 2453 (Rcv. l 1/16} Judgmeut in a Criminal Case
Sheet 6 _ Sclredule of Payrrrenfs

 

Jtldgnrerrt_Page _ 7 of 7

 

 

DEFENDANT: BRlAN M. STADELMAIER
CASE NUMBER: 3 : l 301'73~00 l/MCR

SCHEDULE OF PAYMENTS

Hav`mg assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A |X] Lump sum payment of $ 100.00 Special Monetary Assessment, due immediately

E:l not later than r__w

,or
E_:l in accordance with l:l C, l:| D, l:l E, or [:| Fbeiow; or

 

B l:l Payment to begin immediately (may be combined with l:l C, |:l D, or [___l F below); or
C |::l Payment in equal (e.g., weekly, monthly quarterly installments of $ __m _“_ over a period of
_ (e.g., months or years), to commence (e.g.. 30 or 60 daysj after the date of this judgment; or
D f:l Payment in equal _mw# (e.g., weekly, nmnrhly, qnm'rerl'y) instaliments of $ __ over a period of
(e.g., months oryears), to commence (e,g., 30 01'6() days) after release from imprisonment to a
term of supervision; or
E |:l Payrnent during the term of supervised release wili commence within (e.g., 30 or 60 days) after reiease from

imprisonment Tire court will set the payment plan based on an assessment of the defendant’s ability to pay at that tirne; or

F |:l Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonmentl All criminai monetary penalties, except those payments made through the Federai Bureau of Prisons’
lnmate Firrancial Responsibiiity Program, are made to the clerk of the court.

'l`he defendant shall receive credit for all payments previousiy made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (r‘ncludz'ng defendant numbe:y, Total Amount, Joint and Several Arnount,
and corresponding payee, if appropriate

[:l The defendant shaii pay the cost of prosecution
ij The defendant shall pay the following court cost(s):

}x{ The defendant shall forfeit the defendant’s interest in the following property to the United States:
See I’reliminary Order of Forfeiture entered on Septernber 10, 2018 (doc. #2'7).

Payrnents shatl be applied in the following order: (l) assessment, (2) restitution pr"rncipal, (3) restitution interest, (4) fine principal, (5) fmc
interest, (6) community restitution, (7) ]VTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

